On consideration of the Motion to Strike the Petition for Grant of Review filed in the above-entitled action, it appearing that the appellant was notified of the decision of the board of review on May 6, 1969, and did not seek review of the board’s decision until he placed a Petition for Grant of Review in military channels on April 9, 1970, filed in this Court May 7, 1970; and it further appearing that no good cause has been shown sufficient to relieve appellant from the default resulting from his failure to petition this Court within the time fixed by Article 67(c), Uniform Code of Military Justice, 10 USC § 867(c), it is, by the Court, this 9th day of July 1970,
ORDERED:
That said Motion to Strike the Petition for Grant of Review be, and the same is hereby, granted.